PER CURIAM.
The trial court held that an information charging Revels with a conspiracy to commit a felony, to wit: possession of more than 100 pounds of cannabis with intent to sell, Sections 777.04 and 893.13, Florida Statutes (1977), charged only a misdemean- or and that accordingly, Revels was entitled to discharge under the speedy trial rule, Fla.R.Crim.P. 3.191, since he had not been brought to trial within 90 days of his arrest. It appears that the trial court did not have the benefit of our opinion in Aylin v. State, 362 So.2d 435 (Fla. 1st DCA 1978) at the time the orders were entered. On the authority of Aylin, supra, this cause is reversed and remanded for further proceedings consistent therewith.
McCORD, C. J., and BOOTH and LARRY G. SMITH, JJ., concur.